OPINION
BARRY, Circuit Judge.
Echostar Communications Corp. (“Echostar”) appeals from an award of discovery sanctions by the District Court. Although we have grave doubts as to the propriety of any such sanctions on the record presented, we need not reach that question because Echostar was denied notice and an opportunity to be heard before sanctions were ordered. See Angelico v. Lehigh Valley Hospital, Inc., 184 F.3d 268, 279 (3d Cir.1999). We will, therefore, vacate the District Court’s orders of April 17, 2003, May 27, 2004, and May 28, 2004 and remand this matter to the District Court for further proceedings in the event that appellee continues to press its claim for sanctions.